     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 1 of 42



                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


JEMME J. JENKINS, Individually,
and JULIANNE GLISSON,
Administrator of the Estate of
Jimmie L. Alexander, Sr.,

        Plaintiffs,

V.                                            CASE NO. CV418-099


CORIZON HEALTH INC., a Delaware
Corporation; GUY AUGUSTIN,
M.D.; VICTORIA NEILSER, LPN;
KEVIN TODD, Corporal; iyiARK
DAMBACH, LPN; CARL MILTON,
Sergeant; WANDA WILLIAMS,
Lieutenant; DESMOND BRYANT,
Corporal; CHATHAM COUNTY
COMMISSIONERS; JOHN WILCHER,
Sheriff of Chatham County; and
JOHN DOES 1-5;


        Defendants.




                                   ORDER


       Before the Court is Defendant Guy Augustin, M.D.'s Motion for

Partial    Summary     Judgment   on    Deliberate      Indifference,   Punitive

Damages, and Attorneys' Fees (Doc. 118), Defendant Mark Dambach's

Motion for Partial Summary Judgment on Deliberate Indifference,

Punitive Damages, and Attorneys' Fees (Doc. 119), and Defendant

Victoria     Neisler's    Motion       for   Partial     Summary   Judgment    on

Deliberate    Indifference,       Punitive    Damages, and     Attorneys'     Fees

(Doc.    120).   For    the   following      reasons.    Defendant   Augustin's

Partial Motion for Summary Judgment (Doc. 118) is GRANTED IN PART
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 2 of 42



and DENIED IN PART, Defendant Mark Dambach's Partial Motion for

Summary Judgment (Doc. 119) is GRANTED, and Defendant Victoria

Neisler's     Partial   Motion   for    Summary    Judgment    (Doc.   120)   is

GRANTED.


                                 BACKGROUND


I.     THE INCIDENT ON MAY 22-24, 2016

       This case arises out of the incarceration and subsequent death

of Jimmie Alexander, Sr. ('"Alexander") in 2016. (Doc. 1.) Alexander

was    a   pretrial   detainee   at    Chatham    County   Detention    Center

("CCDC").     (Doc.   86,   Attach.    2.)   At   the   time   of   Alexander's

detention.    Defendant Corizon        Health, Inc. ("Corizon") provided

medical services to detainees at CCDC pursuant to a contract with

Chatham County. (Doc. 87, Attach. 1.) At all relevant times.

Defendant Dr. Guy Augustin was the acting onsite medical director

employed by Corizon. (Doc. 156 at 94.) Defendant Corizon also

employed Defendant Mark Dambach ("Dambach"), a licensed practical

nurse ("LPN"), and Defendant Victoria Neisler ("Neisler"), also an

LPN. (Doc. 150 at 17-18; Doc. 154 at 33.) Alexander was booked

into CCDC as a pretrial detainee on April 27, 2016. (Doc. 86,

Attach. 2 at 1.) Alexander was sixty years of age at the time of

his intake. (Id.) Alexander reported during the intake screening

process that his medical history included hypertension, a smoking

history of over twenty years, and a transient ischemic attack

("TIA") that occurred in March 2016. (Doc. 74, Attach. 9 at 5-9.)
   Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 3 of 42



       On May 22, 2016, at approximately 8:30 p.m., Alexander began

to complain about pain in his right hip and leg. (Doc. 97, Attach.

7 at 11; Doc. 49 at 137.) At approximately 8:47 p.m. on May 22,

2016, Defendant Todd, a Sheriff's deputy, instructed a Signal 55

to be called for Alexander.^ (Doc. 85 at 65, 78.) Dambach responded

to the call and evaluated Alexander between 9:02 p.m. and 9:13

p.m.   (Doc.   150   at   105-10.)   During   this   examination,   Dambach

understood Alexander's complaint to be that he began experiencing

right leg pain suddenly and found that Alexander had a weak,

thready pedal pulse in his right foot. (Id. at 105-06.) Alexander

reported to Dambach that the pain felt like ^^his leg was broken,

his hip was out of the socket." (Id. at 109.) Dambach checked

Alexander's vitals and noted that his blood pressure was elevated

at 188 over 122. (Id. at 107.) Before leaving Alexander's cell,

Dambach told Alexander that he was going to relay this information

to the doctor and then be back once he received orders from the

doctor and that he would bring any medications that had been

ordered. (Id. at 110-11.)

       Dambach called Dr. Augustin after evaluating Alexander and

informed Augustin of Alexander's elevated blood pressure, the

reported right leg and hip pain, and Alexander's known medical

history. (Id. at 111.) Augustin prescribed Clonodine 0.1 mg, for



1 A ''Signal 55" is a code that means that an inmate needs medical
attention. (Doc. 85 at 29.)
   Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 4 of 42



reducing blood pressure, Novasc 10 mg, for reducing blood pressure,

and Naproxyn 500 mg, for the pain. (Id. at 111-112; Doc. 156 at

159-160.) Around 9:30 p.m., Alexander used a plastic chair while

walking to the wing officer's desk in Unit 60, the unit he was

housed in, and was dragging his right leg. (Doc. 96 at              30-31;

Doc.   145   at   n   30-31.)   At   approximately   9:45   p.m.,   Dambach

administered the above medications to Alexander. (Doc. 150 at 118.)

Dambach did not examine Alexander when he gave him the medications.

(Id. at 117.) Around 11:15 p.m., Alexander used a plastic chair to

travel to the restroom and at 11:30 p.m., several inmates carried

Alexander back to his pod. (Doc. 96 at 51^ 36-37; Doc. 145 at

   36-37.)

       Around 11:40 p.m., Alexander crawled out into the middle of

Unit 6D floor and vomited as he crawled out. (Doc. 96 at ISI 38-

39; Doc. 145 at 11 38-39.) At 11:39 p.m., Todd called a 10-78 code

which means that the officer needs assistance, but is not in any

danger. (Doc. 85 at 29, 113.) Deputies, including Defendant Milton,

arrived in Unit 6D in response to the 10-78 and the 10-78 turned

into a Signal 55. (Id. at 117; Doc. 91 at 76-77.) Dambach responded

to the Signal 55 and arrived in Unit 6D around 11:48 p.m. and found

Alexander lying on the floor next to a small amount of vomit. (Doc.

150 at 131.) Dambach proceeded to check Alexander's vitals, but

did not otherwise check Alexander's right leg. (Id.)
   Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 5 of 42



     Dambach   went   to   the   Medical   Unit   and   called   Augustin    at

approximately midnight of May 22. (Id.            at    133.) Augustin      and

Dambach agreed that Alexander should be sent to infirmary, however,

the male beds in the infirmary were reportedly full. (Id. at 133-

34.) Alexander was placed into a wheelchair and taken to Receiving

and Discharge {''R&D'') for observation during the night. (Id.; Doc.

91 at 50-51.) Dambach examined Alexander's right foot pulse before

placing him in the R&D cell, but did not document that he did so.

(Doc. 150 at 151-52.) Alexander was placed in R&D cell #8 at 12:21

a.m. on Monday, May 23, 2016. (Id. at 151.)

     Augustin came to CCDC at 7:30 a.m. on Monday, May 23, 2016

and spoke about Alexander with other medical providers at the

morning conference. (Doc. 156 at 133-34.) Augustin, however, did

not examine Alexander that morning and subsequently left CCDC

around 8:30 a.m. to find a dentist for himself. (Id. at 132-33.)

Alexander was placed on Augustin's "sick call list" to be seen by

Augustin. (Id. at 134.) Also on the morning of Monday, May 23,

2016, around 7:00 a.m., Victoria Neisler came on duty in CCDC s

R&D area for the day shift, relieving Dambach. (Doc. 154 at 127.)

Dambach told Niesler about Alexander's leg pain. (Doc. .150 at 176,

178; Doc. 154 at 130.) Neisler visited Alexander to check on him

and saw that he was standing in the cell. (Doc. 154 at 138-140.)

During that time, Neisler took Alexander's blood pressure but did
   Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 6 of 42



not otherwise take any other vital signs or examine Alexander's

right leg or foot. (Id.)

     Augustin returned to CCDC later on May 23, 2016 and examined

Alexander at approximately 3:00 p.m. on Monday, May 23, 2016. (Doc.

156 at 162, 196, 224.) During his examination, Augustin noted the

absence of a pulse on the top of the foot and that Alexander's

right lower limb was cool to the touch. (Id. at 163.) During this

examination, Augustin told Alexander that he          was going to the

hospital because Augustin believed he had some type of vascular

issue due to the coolness in his limb. (Id. at 165-66.) Alexander

was placed into a wheelchair and moved to a holding room in the

Medical Unit around 3:11 p.m. (Id. at 231-32.) Augustin ordered

Alexander to be taken to the emergency room. (Id. at 228-29.)

Alexander was to be transported by car to the hospital. (Doc. 92

at 77-78; Doc. 89 at 68.)

     The   CCDC   watch   commander.   Defendant   Lieutenant   Williams,

received the instruction to transport Alexander to the hospital at

3:16 p.m.2   (Doc. 92 at 77, 80.) Defendant Williams testified that

at roughly 3:21 p.m., she contacted Corporal Kelly-James but Kelly-

James did not take Alexander because she complained of not having

her lunch break and her shift ending at 4:00 p.m. (Id. at 79, 89.)




2 Corporal Addle Bailey (nee Cochran) testified that the Watch
Commander, Defendant Williams, was notified at 3:18 p.m. (Doc. 89
at 68.)
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 7 of 42



Defendant    Williams   testified    that   she       then   contacted   Defendant


Bryant at roughly 3:30 p.m. to transport Alexander and expected

Defendant Bryant to be ready to leave with Alexander by 4:00 p.m.

(Id. at 90.) Internal records show an entry dated May 23, 2016 at

3:47 p.m. with an event time of 3:16 p.m. that reads: "The doctor

recommends that detainee Jimmy Alexander 6D be transported to MMC

via car for an evaluation. Cpl. Kelly-James assigned to complete

the detail." (Doc. 92, Attach. 2 at 19.) At the time that Defendant

Williams completed the entry, 3:47 p.m., the log only reflects

that Kelly-James had been contacted. Corporal Bryant testified

that he did not receive a call to transport Alexander until 4:40

p.m. (Doc. 88 at 17.) Defendant Bryant further testified that he

and Alexander left CCDC at approximately 5:08 p.m. and arrived at

Memorial Health University Medical Center ("Memorial") emergency

room around 5:42 p.m. (Id. at 40.) Memorial's records show that

Alexander arrived at 5:38 p.m. on May 23, 2016 and was admitted at

5:42 p.m. (Doc. 94, Attach. 1 at 2.)

       When Alexander presented at Memorial, his right leg was cold,

pulseless, insensate and without motor function. (Id. at 3, 6-7.)

Memorial emergency room doctors consulted with vascular medicine

doctors. (Id. at 7.) At 5:59 p.m. on May 23, Alexander had blood

drawn for various lab panels. (Doc. 77, Attach. 1 at 87.) At 7:07

p.m. on May 23, 2016, Alexander's potassium levels were recorded

at   5.1   mmol/L.   (Id.)   Dr.   Bhandari,      a    vascular   interventional
   Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 8 of 42



radiologist, reviewed the CT angiogram of Alexander's right leg

and found an extensive blood clot. (Doc. 77 at 24-27.) Dr. Bhandari

determined that surgery would be needed. (Id. at 27-28.) Dr. Avino,

a vascular surgeon, began a thrombectomy on Alexander at 10:05

p.m. on May 23, 2016. (Doc. 94, Attach. 1 at 28.) Anesthesia was

concluded   at   11:52   p.m.   on   May   23,   2016   and   Alexander   was

transferred from the operating room to the post-anesthesia care

unit C'PACU") to recover on May 24, 2016 at 12:00 a.m. (Id.)

     Alexander had blood specimens drawn at 2:05 a.m. on May 24,

2016. (Doc. 77, Attach. 1 at 88-89.) Alexander's PACU treatment

concluded at 2:30 a.m. (Id. at 28.) The various lab tests performed

on Alexander resulted at different times. The CBC with differential

lab resulted at 2:37 a.m., the Protime-INR lab resulted at 2:51

a.m., and the PTT lab resulted at 2:51 a.m. on May 24, 2016. (Id.

at 89-90.) The basic metabolic panel, which includes a value for

the patient's potassium level, resulted at 4:36 a.m. on May 24,

2016. (Id. at 91.) Alexander's potassium level was recorded at 7.3

mmol/L and reported by lab staff at 4:37 a.m. (Id.) Dr. Moon, the

chief resident working that night, was informed of Alexander's

potassium level, and he and his team went to the PACU and found

Alexander in cardiac arrest. (Id. at 12-13, 18.) Alexander could

not be revived and was declared dead by Dr. Moon on May 24, 2016

at approximately 5:13 a.m. (Id. at 18; Doc. 90, Attach. 3 at 1.)
      Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 9 of 42



        Alexander's autopsy was performed by the Georgia Bureau of

Investigations         (^'GBI")    medical   examiner.    Dr.    J.    Upshaw      Downs.

(Doc. 90, Attach. 3.) Dr. Downs opined that Alexander's cause of

death     was    the    result     of   "generalized     arteriosclerosis          which

manifests as right lower extremity ischemia, status postoperative

with subsequent acute onset hyperkalemia." (Id. at 8.) Dr. Downs

found that the excessive potassium and other toxins released during

reperfusion post-surgery contributed to Alexander's cardiac arrest

and death.


II.     PROCEDURAL HISTORY


        After his death, Alexander's son, Jemme Jenkins, brought suit

in both his individual and representative capacity for the benefit

of, and on behalf of, the Estate of Jimmie Lee Alexander, Sr. in

the State Court of Chatham County, Georgia. (Doc. 1, Attach. 1 at

2-17.) After amending his complaint to add a claim under 42 U.S.C.

§ 1983 for the           alleged      deliberate   indifference to Alexander's

medical needs, the action was removed to this Court. (Doc. 1 at

1-2.) On May 24, 2018, Plaintiff Jenkins filed a second amended

complaint        adding        Julianne    Glisson,      in     her     capacity        as

Administrator        for   the    Estate   of   Jimmie   Lee   Alexander,       Sr.,    as

plaintiff.       (Doc.     15.)    Plaintiffs      subsequently       filed    a   third

amended complaint. (Doc. 26, Attach. 1.)

        In   their     third     amended   complaint.    Plaintiffs       allege       the

following       claims:    (1)    a   professional    negligence       claim    against
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 10 of 42



Defendants Corizon, Augustin, Dambach, and Neisler (collectively,

the ^'Corizon Defendants"), (2) a negligence claim against Corizon

Defendants, (3) a negligence claim against Defendants Wilcher,

Todd, Milton, Williams, and Bryant (collectively, the "'Sheriff

Defendants"),    (4)       a    claim    against        Defendant   Chatham   County

Commissioners alleging that they are liable for failing to correct

inadequate funding to the Chatham County Sheriff's Office, (5) a

claim of deliberate indifference under the Georgia Constitution

against all Defendants, (6) a claim of deliberate indifference

pursuant   to   42    U.S.C. § 1983 against all                 Defendants,   (7)    an

intentional infliction of emotional distress claim against all

Defendants,     (8)    a       claim    for        punitive   damages   against     all

Defendants, and (9) a claim for breach of sheriff and deputy bonds.

(Id. at 11-24.)

                                 STANDARD OF REVIEW


      According to Federal Rule of Civil Procedure 56(a), "[a]

party may move for summary judgment, identifying each claim or

defense—or the part of each claim of defense—on which summary

judgment is sought." Such a motion must be granted "if the movant

shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law." Id. The

"purpose of summary judgment is to "pierce the pleadings and to

assess the proof in order to see whether there is a genuine need

for trial.' " Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,



                                              10
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 11 of 42



475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56 advisory

committee notes).

       Summary judgment is appropriate when the nonmovant ''fails to

make a showing sufficient to establish the existence of an element

essential to that party's case, and on which that party will bear

the burden of proof at trial." Celotex Corp. v. Catrett, 477 U.S.

317,    322   (1986).     The   substantive      law    governing     the    action

determines whether an element is essential. DeLong Equip. Co. v.

Wash. Mills Abrasive Co., 887 F.2d 1499, 1505 (11th Cir. 1989).

       As the Supreme Court explained:

       [A] party seeking summary judgment always bears the
       initial responsibility of informing the district court
       of   the   basis   for   its    motion,   and    identifying    those
       portions of the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with
       the affidavits, if any, which it believes demonstrate
       the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323. The burden then shifts to the nonmovant

to establish, by going beyond the pleadings, that there is a

genuine issue as to facts material to the nonmovant's case. Clark

V. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).

       The Court must review the evidence and all reasonable factual

inferences arising from it in the light most favorable to the

nonmovant. Matsushita, 475 U.S. at 587-88. However, the nonmoving

party   "must     do    more    than   simply    show    that   there       is   some

metaphysical doubt as to the material facts." Id. at 586. A mere

"scintilla" of evidence, or simply conclusory allegations, will


                                         11
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 12 of 42



not suffice. See, e.g., Tidwell v. Carter Prods., 135 F.3d 1422,

1425 (11th Cir. 1998). Nevertheless, where a reasonable fact finder

may "draw      more   than   one   inference   from   the   facts,   and   that

inference creates a genuine issue of material fact, then the Court

should refuse to grant summary judgment." Barfield v. Brierton,

883 F.2d 923, 933-34 (11th Cir. 1989).

                                   ANALYSIS


I.     DEFENDANT AUGUSTIN^S MOTION FOR PARTIAL SUMMARY JUDGMENT ON
       DELIBERATE INDIFFERENCE, PUNITIVE DAMAGES, AND ATTORNEYS^
       FEES


       A. Deliberate Indifference


       Augustin argues that he was not deliberately indifferent to

Alexander's serious medical needs. (Doc. 118, Attach. 1 at 12.)

Augustin argues that (1) he did not know that Alexander had acute

limb ischemia based on the calls with Dambach, (2) he reasonably

believed that Alexander's complaints related to hypertension and

osteoarthritis and he treated those conditions, and (3) when he

did evaluate Alexander and realized there was a vascular condition,

he immediately ordered Alexander to be sent to the hospital. (Id.)

In response. Plaintiffs argue that there is evidence from which a

jury could find that Augustin had knowledge of Alexander's serious

medical need, that Augustin was deliberately indifferent to that

need by failing to ensure Alexander was evaluated urgently on the

night of May 22, abandoning Alexander on May 23 when he left to




                                       12
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 13 of 42



find a dentist, and by failing to send Alexander to the hospital

by EMS. {Doc. 190 at 13-23.)

       A pre-trial detainee's right to adequate medical care arises

under the due process clause of the Fourteenth Amendment. Jackson

V. West, 787 F.3d 1345, 1352 (11th Cir. 2015). Plaintiffs allege

that   Alexander's      right   to      medical   care    was    violated    due    to

Augustin's deliberate indifference to Alexander's serious medical

need. To show a constitutional violation and prevail on a claim of

deliberate indifference to a medical need, a pre-trial detainee

must   be   able   to   show:   ^'(1)    a   serious     medical   need;    (2)    the

defendant's    deliberate       indifference       to     that     need;    and    (3)

causation between that indifference and the plaintiff's injury."

Mann v. Taser Int'l Inc., 588 F.3d 1291, 1306-07 (11th Cir. 2009).

       First, this Court finds for the purposes of this motion that

Alexander had a serious medical need. A serious medical need is

one that has ''been diagnosed by a physician as mandating treatment

or one that is so obvious that even a lay person would easily

recognize the necessity of the doctor's attention." Youmans v.

Gagnon, 626 F.3d 557, 558 (11th Cir. 2010). "In the alternative,

a serious medical need is determined by whether a delay in treating

the need worsens the condition." Mann, 588                  F.3d at 1307. Here,

Alexander was complaining of leg and hip pain, was vomiting, had

trouble using a limb, and had a weak, thready pulse on the top of

his foot. The Court is satisfied that Plaintiffs have provided at



                                          13
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 14 of 42



least enough evidence of Alexander's medical condition to survive

summary judgment. See Fields v. Corizon Health, Inc.;. 490 F. App'x

174, 183 (11th Cir. 2012) (noting that fractured hips, broken feet,

and paralysis are serious medical needs). Additionally, Plaintiffs

have provided evidence that Alexander suffered from acute limb

ischemia on May 22 into May 23, 2016 while at CCDC and this is a

condition that worsens due to delay.

     Next,     Plaintiffs     must     demonstrate     that   Augustin      was

deliberately    indifferent    to    that   need.    The   Court   finds   that

Plaintiffs have presented enough evidence to create a jury question

on this issue.    To show     that a    defendant has been deliberately

indifferent, a plaintiff must show the prison's official's ^Ml)

subjective knowledge of a risk of serious harm; (2) disregard of

that risk; and (3) by conduct that is more than mere negligence."

Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011). "'Conduct

that is more than mere negligence includes: (1) grossly inadequate

care; (2) a decision to take an easier but less efficacious course

of treatment; and (3) medical care that is so cursory as to amount

to no treatment at all." Id. The Court reviews Plaintiffs' claims

in two groupings: (1) Augustin's conduct prior to when he saw

Alexander on May 23, 2016 at 3:00 p.m., and (2) Augustin's conduct

in ordering Alexander to be sent to the hospital by car rather

than by EMS. The Court begins with the first category.




                                       14
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 15 of 42



     First,    Plaintiffs       have   presented    evidence   that   creates   a

genuine issue of material fact on Augustin's knowledge of a risk

of serious harm. Dambach testified that he informed Augustin by a

call of     (1) Alexander's       history of TIA and       hypertension,     (2)

Alexander's    high   blood     pressure     reading, (3) Alexander's       pain

complaints, and (4) Alexander's weak and thready right foot pulse.

(Doc. 160 at 111-15.) During the second call with Augustin, Dambach

testified    that   he   told    Augustin    that   (1)   Alexander   had   been

crawling on the floor, and (2) Alexander had vomited. (Id. at 147.)

Augustin, however, testified in his deposition that Dambach told

him in the first call that Alexander was complaining of pain "like

his hip was out of the socket," that Alexander had high blood

pressure, that Alexander mentioned somebody gave him a pill and it

was some kind of black magic thing. (Doc. 165 at 170.) Augustin

also testified that Dambach informed him that both of Alexander's


legs were warm and that Alexander was walking but having problems

moving his legs. (Id. at 135-36.) He testified that he did not

consider an ischemic leg as part of his differential diagnosis

because "the nursing staff . . . examined the leg, they didn't see

anything. The six Ps that I mentioned about, the six Ps according

to what the nurses saw wasn't there.            (Id. at 172.) Augustin also




3 The "six Ps" that Augustin mentions is a metric used by medical
professionals to gauge whether a limb is suffering from ischemia.
The six Ps are (1) pain, (2) paresthesia, (3) pallor, which is


                                        15
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 16 of 42



testified that,   on   the   second   call   with   Dambach,   he   was   told

Alexander had vomited once and that his blood pressure was coming

down. (Id. at 174.) Augustin denies that he was ever told that

Alexander was crawling. (Id. at 173-74.) Augustin also testified

that he was told by Dambach that "he examined his legs. He didn't

see anything wrong. Both legs were like warm. Both legs—he looked

for what they call Roman signs," which are DVT signs, and that

Dambach told him "both legs were warm, the guy was walking. He

said [Alexander] said he's having problems moving his legs, but

[Dambach] and—well, we saw him, you know walking on the camera

so." {Id. at 135-36.)

     In this case, taking the evidence in the light most favorable

to Plaintiffs, Plaintiffs have presented evidence that Augustin

was informed that (1) Alexander was complaining of extreme pain

which was described as feeling like his hip was out of socket, (2)

that Alexander had a weak and thready pulse in his right foot, and

(3) Alexander was having trouble moving his limb and was crawling.

Thus, there is evidence that Augustin was subjectively aware of a

serious risk of harm to Alexander. Because Augustin contests that

Dambach ever informed of Alexander crawling and the weak pulse,

two of six Ps, this is a factual issue that must be resolved by

the jury.



color of the limb, (4) poikilocytosis, which is coldness of the
limb, (5) pulselessness, and (6) paralysis. (Doc. 165 at 102.)


                                      16
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 17 of 42



       Second, as to the disregard of that risk, Augustin testified

that ^'[o]nce you fall into the Ps, then you have a high index of

suspicion and then take the next step of sending this person out,

yes, sir." (Doc. 165 at 102.) Thus, Augustin testified that he was

aware that patient who was presenting with multiple ^^Ps" would

warrant more urgent care. Again, if the jury found that Augustin

was aware of the information that Dambach testified he gave him,

a jury could infer that failing to send Alexander to the hospital

and instead arranging for a sick call visit the following day was

disregarding the risk.

       Finally, Plaintiffs must establish that the conduct was more

than   mere     negligence.   In    the   Eleventh    Circuit,           Meliberate

indifference'      includes    ^the   delay    of    treatment     for    obviously

serious    conditions       where   it    is   apparent     that    delay     would

detrimentally exacerbate the medical problem, where                      ^the delay

does seriously exacerbate the medical problem,' and where                      ^the

delay is medically unjustified.' " Fields, 490 F. App'x at 182

(quoting Harper v. Lawrence Cnty., 592 F.3d 1227, 1235 (11th Cir.

2010)).   ""A    prisoner   must    provide    verif[ied]    medical       evidence

       . to establish the detrimental effect of delay in medical

treatment." James v. Bartow Cty., Ga., 798 F. App'x 581, 585 (11th

Cir. 2020) (internal quotation marks and citation omitted). The

Court finds that Plaintiffs have presented sufficient evidence to

survive summary judgment on whether Augustin's conduct was more



                                          17
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 18 of 42



than mere negligence. As discussed above, Augustin testified that

he knew that a patient presenting with multiple ""P" symptoms should

receive emergency care.

     Numerous experts in this case             have opined that delay in

treating an ischemic leg causes more tissue to die which, in turn,

can increase the risk of loss of limb or death. Dr. Blais, in his

expert report, opined that

     During the ischemic process, irreversible damage occurs
     to the muscle and nerves while they are denied a blood
     supply by a blood clot. Dying or dead tissue produces an
     increase of acid and potassium that can contribute to
     cardiac arrest. The longer the ischemia is allowed to
     exist, the more tissue damage occurs, placing the
     patient in greater jeopardy.

(Doc. 79, Attach. 2 at 4.) Similarly, Dr. Lewinstein opined in his

Rule 26 report that ''[w]hen a clot occurs there is decreased blood

flow to the muscles, nerves, skin and subcutaneous tissue beyond

the clot. If the blockage is complete, damage to the muscles and/or

nerves begins after six hours of ischemia (lack of blood flow).''

(Doc. 81, Attach. 4 at 5.)

     Additionally,   in    regards   to     how   Alexander     actually died,

hyperkalemia   induced    cardiac    arrest.      Plaintiffs    have   cited   to

expert testimony that adequately demonstrates the process by which

hyperkalemia develops and the causes of it: the wash-out of toxins

and potassium that developed due to the dead tissue in the limb

following   revascularization.       (See     Doc.    81   at    104-105   (Dr.

Lewinstein); Doc. 90 at 55-57 (Dr. Downs); Doc. 90, Attach. 4 at


                                     18
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 19 of 42



7-8 (Dr. Downs).) Plaintiffs have also presented expert testimony

that opines that the delay Alexander experienced at CCDC caused or

contributed to Alexander's death. Dr. Blais stated in his Rule 26


report that "[t]he delay of 20.5 hours was a significant cause of

the severe condition of Alexander's right leg . . . during such an

extended period of time, an ischemic lower extremity will suffer

severe    tissue    injury." (Doc.       79, Attach.      2 at    4.)   Dr.   Blais

attributed Alexander's cause of death, e.g. cardiac arrest due to

hyperkalemia,       to   the   amount    of   potassium    that    built      up   in

Alexander's leg due to the delay in treatment.                   (Id. at 5.) Dr.

Downs opined in his Rule 26 report that Alexander ^'died as the

result of right lower extremity ischemia following . . . vascular

occlusion, status post emergent revascularization" which resulted

in ''rhabdomyolysis which in turn directly resulted in a lethal

elevation in potassium." (Doc. 90, Attach. 4 at 5.) Dr. Downs found

that the delay in treatment necessitated the surgery performed by

Dr. Avino, with its attendant risks, and that the delay was a

significant contributing cause to Alexander's death. (Id. at 8-

9.)

      A   jury     could   find   from    the   facts   that     the    delay      was

unjustified. Again, taking the facts in the light most favorable

to Plaintiffs, Augustin knew that Alexander had a weak pedal pulse,

trouble moving his leg and was crawling, extreme pain that had a

rapid onset, had vomited, and had extremely high blood pressure



                                         19
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 20 of 42



that was brought down with medication. Augustin then chose to place

Alexander on sick call for the next day instead of having Alexander

evaluated by the RN in the infirmary or transported for evaluation

at the emergency room. When asked in his deposition why Augustin

choose not to have Dambach take Alexander to be evaluated by the

RN in the infirmary on the night of May 22, Augustin generally

testified that Dambach was reliable but gave no reason why he

choose to have Alexander only evaluated by a LPN. (Doc. 165 at

205.) Thus, although Augustin decided that Alexander needed to be

placed in the infirmary under the care of a RN, he could not answer

why he decided that Alexander did not need to be seen by a RN

before being taken to R&D for overnight observation.

     The facts also show that, the next day when Augustin arrived

at CCDC,   he spoke    with    other medical providers at a morning

conference but then left to attend to his dental emergency. He did

not have Alexander evaluated by the other medical providers and

did not see him himself until approximately 3:00 p.m. on May 23,

2016.   Augustin   testified   that,     if   he   did   not   have   a   dental

emergency, Alexander would have been seen earlier. (Id. at 209.)

There has been no explanation as to why other medical providers at

CCDC could not have seen Alexander in Augustin's absence. Augustin

also testified that the nurse practitioner and the physician's

assistant could determine whether the Ps were present in Alexander.

(Id. at 210.) In sum. Plaintiffs have presented evidence that (1)



                                    20
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 21 of 42



Augustin, if he was indeed aware of Alexander's condition in full,

would have considered the six Ps and knew that urgent care was

needed, (2) Augustin knew that delay could exacerbate a vascular

issue, (3) the delay did, in fact, seriously exacerbate the medical

condition, and (4) there has been no explanation for the delay.

Accordingly, the Court finds that there exists a genuine issue of

material   fact    on    Plaintiffs'      §   1983   claim     of   deliberate

indifference against Augustin.

     The   Court   now   considers   Augustin's      conduct   after   he   saw

Alexander. The Court does not find that there is a genuine issue

of material fact on whether Augustin was deliberately indifferent

to Alexander's needs after Augustin's diagnosis. Plaintiffs argue

that Augustin's failure to have Alexander emergently transported

after confirming limb ischemia was grossly negligent because (1)

Alexander should have been transported by EMS, and (2) Augustin

saw Alexander get wheeled into a holding room and told deputies to

transport Alexander by car thereby causing the deputy to believe

that this was not an urgent matter.             {Doc. 190 at 22.) First,

Plaintiffs have not offered evidence that Augustin actually knew

that Alexander was not transported until approximately 5:00 p.m.

Plaintiffs argue that Augustin knew because he saw Alexander get

wheeled into a holding room, but does not show that Augustin knew

that Alexander was left in the room for hours. Augustin testified

that he did not know there was delay in transporting Alexander



                                     21
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 22 of 42



until the following day. (Doc. 165 at 234.) The Court does not

find    that   Augustin     was   subjectively           aware     of   any    delay   in

transporting Alexander.

       As to Plaintiffs' argument that Augustin was deliberately

indifferent for failing to have Alexander transported by EMS, this

claim   fails.      To   show   that   a   defendant         has   been   deliberately

indifferent, a       plaintiff must show the prison official's ""(1)

subjective knowledge of a risk of serious harm; (2) disregard of

that risk; and (3) by conduct that is more than mere negligence."

Bingham, 654 F.3d at 1176. Plaintiffs cannot show that Augustin's

decision to send Alexander by car to the hospital instead of by

EMS involved a subjective knowledge of a risk of serious harm and

that Augustin disregarded that risk. First, Plaintiffs have not

shown    how    sending     Alexander         by      car,   excluding        any   delay

experienced, involved a serious risk of harm. Augustin testified

that an inmate is sent by car where the person is

       stable, you know, who is breathing okay, who is not
       bleeding, their vital signs are okay, 02 saturation, the
       oxygen saturation is fine. Anybody, you know, that falls
       in that category goes by car. Anybody else who needs
       oxygen, who needs an IV, who's bleeding, you know, who
       we suspect some, like a puncture wound into the lungs or
       into the abdomen does go by like emergency.

(Doc.   165    at   114.)   Other      than     the    purported     delay     Alexander

experienced in being transported. Plaintiffs have not shown how

transportation by a car posed a serious risk of harm to Alexander—

e.g. that EMS could have rendered care that Alexander needed that


                                           22
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 23 of 42



he    would    not    have    received     in    a   car    transport.    Additionally,

Augustin testified that, once jail staff pick up the inmate-

patient, ""it takes 20, 30 minutes, the maximum, once they leave

the office" to get to the hospital and that if the inmate-patient

has not left the facility within 15 minutes, jail staff is supposed

to tell medical so that they can call an ambulance. (Id. at 115.)

       Second, the evidence does not support a finding that Augustin

disregarded any risk of sending Alexander by car instead of by

EMS. Again, Augustin testified that if an inmate-patient has not

left the facility within 15 minutes, he would then call EMS to

transport the patient. He further testified that, when he did find

out the following day about the delay in transporting Alexander,

he asked the lieutenant ^'what happened" because "[u]sually there's

a 15 minute—if you don't take him to the hospital we will call the

EMS."    (Id.    at    234.)       In   sum.    Plaintiffs     have   not    shown   that

Augustin's decision to transport Alexander by car instead of EMS

involved a serious risk of harm to Alexander, that Augustin was

subjectively aware of that risk, and that he disregarded that risk.

       Thus,    as    to     Plaintiffs'       claim   of    deliberate     indifference

based on Augustin's conduct of sending Alexander to the hospital,

Augustin's motion is GRANTED. As to Plaintiffs' claim of deliberate

indifference         based    on    Augustin's       other    conduct,    as   described

herein, Augustin's motion is DENIED.




                                               23
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 24 of 42



      B. Punitive Damages

      Augustin argues that punitive damages are not recoverable in

a wrongful death case as a matter of law and can only be recovered

where the actions at issue show '"willful misconduct, malice, fraud,

wantonness, oppression, or [an] entire want of care." (Doc. 118,

Attach.    1    at    16-17.)      In    response.        Plaintiffs    argue     that   (1)

punitive damages are not recoverable in wrongful death claims, (2)

punitive damages are recoverable in a survival action, which is

what Plaintiff Glisson is maintaining, and (3) punitive damages

are recoverable in a § 1983 action against private corporations

and individuals. (Doc. 190 at 23.)

      Because        the    parties      agree     that    punitive     damages    are   not

available in the wrongful death claim, the Court will review the

two   other     basis       for    punitive        damages.     Augustin's      motion   is

primarily based on the argument that there is no evidence of

conduct    by    Augustin         that    rises     to    the   level    of   culpability

necessary to sustain a punitive damages claim. As to the § 1983

claim,    punitive         damages      may   be   awarded      where   the   defendant's

" 'conduct is shown to be motivated by evil motive or intent or

when it involves reckless or callous indifference to the federally

protected rights of others.' " Hooks v. Brewer, No. 18-10628, 2020

WL 3397738, at *6 (11th Cir. June 19, 2020) (quoting Smith v. Wade,

461 U.S. 30, 55, 103 S. Ct. 1625, 75 L.Ed.2d 632 (1983)). However,

as discussed above, there is a question of fact that precludes



                                              24
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 25 of 42



summary judgment on whether Augustin was deliberately indifferent

to Alexander's serious medical needs. The Court similarly finds

that   Plaintiffs     have   presented     evidence       that    could    support   a

finding of callous or reckless indifference to Alexander's federal

protected rights. See Walsh v. Jeff Davis Cty., No. CV 210-075,

2012 WL 12952564, at *19 (S.D. Ga. Mar. 29, 2012), aff'd, 489 F.

App'x 389 (11th Cir. 2012).

       Under   O.C.G.A. §        51-12-5.1(b), punitive           damages ''may      be

awarded only in such tort actions in which it is proven by clear

and    convincing    evidence      that   the   defendant's        actions    showed

willful misconduct, malice, fraud, wantonness, oppression, or that

entire want of care which would raise the presumption of conscious

indifference to consequences." Again, because this Court finds

that there is a genuine issue of material fact as to whether

Augustin    was    deliberately        indifferent   to     Alexander's      medical

needs. Plaintiffs' punitive damages claim likewise survives.

       C. Attorneys' Fees

       Augustin argues that he is entitled to summary judgment on

Plaintiffs'       claims   for    attorneys'    fees      pursuant    to    O.C.G.A.

§ 13-6-11. (Doc. 118, Attach. 1 at 18.) In response. Plaintiffs

argue that they are not seeking attorneys' fees under O.C.G.A.

§ 13-6-11 but instead pursuant to 42 U.S.C. § 1983 through 42

U.S.C. § 1988. (Doc. 190 at 24-25.) Plaintiffs further contend

that    Augustin's    motion      is    premature    on    this    ground    because


                                          25
    Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 26 of 42



Plaintiffs'    §    1983    claims     against     Augustin     survive    summary

judgment and are still pending to be resolved by a jury. The Court

agrees. 42 U.S.C. § 1988 allows a court to award attorneys' fees

to a prevailing party in § 1983 actions. Because Plaintiffs'

§   1983   claim    against   Augustin         survives    summary     judgment   as

discussed    herein,      Augustin's      motion   for     summary     judgment   on

attorneys' fees is DENIED.

II.   DEFENDANT DAMBACH'S MOTION FOR PARTIAL SUMMARY JUDGMENT ON
      DELIBERATE INDIFFERENCE, PUNITIVE DAMAGES, AND ATTORNEYS'
      FEES


      A. Deliberate Indifference


      Dambach argues that he was not deliberately indifferent to

Alexander's serious medical needs. {Doc. 119, Attach. 1 at 11.)

Dambach argues that (1) there is no evidence that he knew Alexander

had acute limb ischemia or a blood clot in his leg and, therefore,

did not know that Alexander had a serious medical need, and (2)

that he was not deliberately indifferent to Alexander's medical

needs because       he cared for Alexander          within    the    scope of     his

practice.    (Id.    at   11-24.)    In   response.       Plaintiffs    argue   that

Alexander had an obviously serious medical need and that Dambach

was deliberately indifferent to that need when he (1) intentionally

failed to follow a complete the Nursing Encounter Tool (^"NET"),

(2) misrepresented Alexander's condition to Augustin, (3) ignored

Alexander's right leg while Alexander was in the R&D cell, and (4)




                                          26
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 27 of 42



knowingly failed to accurately report Alexander's condition to

Neisler when she came on shift. (Doc. 191 at 12-21.)

       A pre-trial detainee's right to adequate medical care arises

under the due process clause of the Fourteenth Amendment. Jackson,

787 F.3d at 1352. Plaintiffs allege that Alexander's right to

medical care was violated due to Dambach's deliberate indifference

to    Alexander's    serious     medical     need.     To   show   a   constitutional

violation and prevail on a claim of deliberate indifference to a

medical need, a pre-trial detainee must be able to show: ^'(1) a

serious medical need; {2} the defendant's deliberate indifference

to that need; and (3) causation between that indifference and the

plaintiff's injury." Mann, 588 F.3d at 1306-07.

       First, this Court finds for the purposes of this motion that

Alexander had a serious medical need. A serious medical need is

one that has ^'been diagnosed by a physician as mandating treatment

or one that is so obvious that even a lay person would easily

recognize the necessity of the doctor's attention." Youmans, 626

F.3d    at   558.   ""In   the   alternative,      a    serious    medical      need   is

determined by whether a delay in treating the need worsens the

condition."     Mann,      588   F.3d   at      1307.    In   this     case,    Dambach

challenges whether Alexander suffered from a serious medical need

while detained at CCDC. Dambach argues that a serious medical need

has    not   been   established     because      (1)    Alexander      had     not   been

diagnosed with a specific medical condition that constituted a


                                           27
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 28 of 42



serious medical need, and (2) he could not make that diagnosis so

he was unable to diagnose Alexander with acute limb ischemia. (Doc.

119, Attach. 1 at 12-13.)

     However,     the    inquiry   is   not   whether   the   defendant    could

identify what medical need is at play, but whether the need is one

that a layperson could recognize as needing medical attention.

Youmans, 626 F.Sd at 558. Here, Alexander was complaining of leg

and hip pain, was vomiting, and had trouble using a limb. The Court

is satisfied that Plaintiffs have provided at least enough evidence

of Alexander's medical condition to survive summary judgment. See

Fields, 490 F. App'x at 183 (noting that fractured hips, broken

feet, and    paralysis are      serious medical needs). Additionally,

Plaintiffs have provided evidence that Alexander suffered from

acute limb ischemia on May 22 into May 23, 2016 while at CCDC and

this is a condition that worsens due to delay.

     Next,       Plaintiffs    must     demonstrate     that     Dambach     was

deliberately indifferent to that need. To show that a defendant

has been deliberately indifferent, a plaintiff must show the prison

official's "(1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; and (3) by conduct that is more than

mere negligence." Bingham, 654 F.3d at 1176. '^^Conduct that is more

than mere negligence includes: (1) grossly inadequate care; (2) a

decision    to    take   an   easier    but   less   efficacious   course     of


treatment; and (3) medical care that is so cursory as to amount to



                                        28
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 29 of 42



no treatment at all." Id.        Dambach argues that that he was not

subjectively aware of Alexander's diagnosis of acute limb ischemia

and, therefore, cannot be liable for deliberate indifference as a

matter of law. (Doc. 119, Attach. 1 at 15.) Dambach also argues

that he did not disregard any risks because he administered care

to Alexander. (Id. at 15-19.)

     As to the first factor, subjective knowledge of a risk of

serious harm, the Court finds that Plaintiffs have not provided

enough evidence to survive summary judgment. To show the subjective

component.   Plaintiffs   must    present   evidence     that   Dambach    was

  ^aware of facts from which the inference could be drawn that a


substantial risk of serious harm exist[ed], and must also have

drawn the inference.' " Mitchell v. McKeithen, 672 F. App'x 900,

903 (11th Cir. 2016) (quoting Burnette v. Taylor, 533 F.3d 1325,

1330 (11th Cir. 2008)). "[A]n official's failure to alleviate a

significant risk that he should have perceived but did not" is

insufficient to establish a constitutional violation." Collins v.


Bates, No. 17-14559-G, 2018 WL 5090845, at *5 (11th Cir. May 10,

2018).   Additionally,    a   ''complaint   that   a   physician   has    been

negligent in diagnosing or treating a medical condition does not

state" a claim of deliberate indifference. Bingham, 654 F.3d at

1176.


     Even if Dambach should have perceived Alexander's symptoms as

presenting a risk of serious harm, he can only be held liable if


                                    29
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 30 of 42



he did in fact perceive the risk and intentionally disregarded it.

See Howell v. Evans, 922 F.2d 712, 721 (11th Cir. 1991), vacated

pursuant to settlement, 931 F.2d 711 (11th Cir. 1991), and opinion

reinstated sub nom. Howell v. Burden, 12 F.3d 190 (11th Cir. 1994)

(stating that deliberate indifference requires not "merely the

knowledge of a condition, but the knowledge of necessary treatment

coupled   with a refusal to treat properly or a delay in                           such

treatment."); McElligott v. Foley, 182 F.3d 1248, 1259 (11th Cir.

1999) (distinguishing Howell on the basis that "[t]he crucial

difference between this case and Howell is that here plaintiff

does    not   allege    that     the   defendant     should     have    known      that

deterioration of plaintiff's condition was possible, but that the

defendant     was    aware   that    plaintiff's     condition    was,       in   fact,

deteriorating, and still did nothing to treat this deteriorating

state."). See also        Smith v. Franklin Cty., 762 F. App'x 885, 890

(11th    Cir. 2019)     (finding that officer-defendant's failure to

follow    jail      protocols,      which    may   have   led   to     the    officer

discovering the inmate's deteriorating medical condition, could

not support a finding of deliberate indifference because "proof

that the defendant should have perceived the risk, but did not, is

insufficient"); Mitchell, 672 F. App'x at 903 (finding that there

was no evidence that the defendant nurse was subjectively aware of

a risk of serious harm because no evidence indicated that the nurse


was aware that the inmate was suffering from a stroke, understood


                                            30
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 31 of 42



his condition, or disregarded that risk). The Court does not see

any evidence that Dambach did in fact perceive a risk to Alexander

and disregarded that risk. Plaintiffs have not presented evidence

that Dambach, taking all facts that he knew about Alexander, drew

the inference that he was suffering from acute limb ischemia, or

any   other   condition,     that     required     medical    attention     at    the

emergency     room.    Dambach,     unlike    Augustin,      does   not    diagnose

illnesses or medical conditions and Plaintiffs did not present

evidence that Dambach was aware of, and drew the conclusion, that

the combination of symptoms that Alexander had posed or presented

a vascular condition. (Doc. 150 at 80.)

      Moreover,       Plaintiffs    have     failed   to     show   that    Dambach

disregarded a risk by conduct that is more than mere negligence.

Plaintiffs argue that there are four acts that show Dambach acted

with more than mere negligence: (1) intentional failure to complete

the   NETS,   (2)     misrepresentations      of   Alexander's        condition    to

Augustin, (3) failure to evaluate Alexander while he was in the

R&D   cell,   and     (4)   failure    to    accurately      report    Alexander's

condition to Neisler when she came on shift. (Doc. 191 at 14.)

These acts, however, sound in medical malpractice, not deliberate

indifference. The crux of each of these acts rest on the medical

care that Dambach administered and Plaintiffs are taking issue

with the adequacy of such care.




                                        31
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 32 of 42



      As to the first act, Plaintiffs contend that had Dambach used

the NET on the times he evaluated Alexander, Dambach would have

had a record to compare findings and the record could have led to

the proper diagnosis of ischemia. (Doc. 191 at 16.) The NETS are

forms that nursing staff complete after interacting with inmate-

patients. (Doc. Ill at 32; Doc. 160, Attach. 5 at 23.) Dambach

testified that a NET was normally completed when the staff would

interact      with    a    patient       that    medication      was    going   to   be

administered     to.      (Doc.    165    at    28.)   Neisler      testified   in   her

deposition that NETS were usually completed in connection to a

signal   or    code       called   for    an     inmate.    (Doc.    164   at   65-67.)

Plaintiffs argue that, if Dambach had used the appropriate NET,

Alexander's symptoms would have been identified more clearly and

Alexander could have been diagnosed sooner. However, failing to

diagnose a medical condition does not directly equate to deliberate

indifference. Bingham, 654 F.3d at 1176. Additionally, Plaintiffs

have not presented evidence that Dambach's failure to use the NETs

was anything more than negligence. See Smith, 762 F. App'x at 890-

91 (noting that the nurse's failure to use the jail protocols

established that, at best, the nurse was negligent and that the

inmate's deteriorating condition                 ^should have been discovered,'

but   these     things       are   insufficient        to    establish     deliberate

indifference).




                                            32
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 33 of 42



       As to the second act. Plaintiffs argue that, according to

Augustin's testimony, Dambach failed to report key findings about

Alexander's condition which, if he had reported them, would have

led    to   a    diagnosis   of   ischemia.    {Doc.   191    at   19.)   Taking

Plaintiffs' facts as true, that Dambach failed to accurately report

Alexander's condition to Augustin, Plaintiffs still have not shown

that this conduct rises above negligence or medical malpractice.

Plaintiffs argue that Dambach's focus on the ^'voodoo and black

magic" that Alexander reported to him creates a question of fact

on    whether      Dambach   intentionally    minimized      Alexander's     pain

complaints. (Id.) The Court disagrees. The record is clear that

Dambach called Augustin twice to discuss Alexander's condition and

described in detail the pain that Alexander was suffering from and

the high blood pressure. Augustin testified that he was told that

Alexander complained of pain like ''his right hip feels it's like

out of socket." (Doc. 165 at 134, 170.) It is true that Dambach

informed        Augustin   that   Alexander   mentioned   that     someone    was

"trying to hurt him and then gave him a pill, some black magic

thing." (Id. at 170.) The record, however, does not show that

Dambach deliberately ignored Alexander's pain, refused to relay

the complaints of pain to Augustin, or failed to give him pain

medication once it was prescribed by Augustin. Thus, Plaintiffs

have not shown that Dambach's failure to accurately report his




                                       33
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 34 of 42



evaluation       findings    rises       above      negligence,        or      medical

malpractice, to the level of deliberate indifference.

       The third act Plaintiffs focus on is the care Dambach provided

to Alexander while he was in the R&D cell. Plaintiffs contend that


Damach failed to establish a plan of care for Alexander and failed

to assess Alexander's right leg. (Doc. 191 at 20.) This, however,

is a quintessential claim contesting the adequacy of the type of

medical care provided.

       The record does not show that Dambach placed Alexander in the

R&D cell and ignored him for the rest of the time. At approximately

12:20 a.m. on May 23, Dambach checked Alexander's finger pulse and

oxygen level. (Doc. 160 at 150.) He also testified that he checked

Alexander's pedal pulse again. (Id. at 152.) Dambach left the R&D

cell   around    12:24   a.m.    (Id.)   He    came    back     and   looked    in   on

Alexander at approximately 1:24 a.m., 2:00 a.m., 2:40 a.m., 4:09

a.m., 4:23 a.m., 4:38 a.m., 5:51 a.m., and 6:01 a.m. (Id. at 154-

67.)    Dambach     gave    Alexander         his     morning     medications        at

approximately 7:46 a.m. (Id. at 173.) In sum. Plaintiffs fault

Dambach    for    failing   to    evaluate       Alexander      more    thoroughly,

however, this fails to rise beyond an accusation of malpractice.

See Smith, 762 F. App'x at 890 (finding that the defendant nurse's

'"failure to monitor the inmate or recheck his blood pressure for

the next several hours, even if required by jail protocols, was at

most negligent."); Kruse v. Williams, 592 F. App'x 848, 859 (11th



                                         34
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 35 of 42



Cir. 2014) {noting that 'Mw]hile the nurse's diagnoses and quality

of care may have been subpar, . . . they did not rise beyond a

colorable claim of medical practice to deliberate indifference.").

       Finally, Plaintiffs claim            Dambach's failure to accurately

report Alexander's complaints and condition to Neisler when she

came on shift was an act of more than mere negligence. (Doc. 191

at    22.) The   Court disagrees.           Similar to   Dambach's       conduct in

relaying information to Augustin, Plaintiffs have not shown how

Dambach's      actions     were      more     than    negligence     or     medical

malpractice. Dambach testified that he told Neisler that Alexander

had two signals called on him, that he was in R&D because the

infirmary was full, that Augustin wanted to see him that morning,

that he was complaining of leg pain, and that he mentioned a voodoo

spell. (Doc. 160 at 176.) Neisler testified that Damach told her

that Alexander had been complaining of leg pain and that Alexander

was concerned someone had poisoned him. (Doc. 164 at 130.) Neisler

also    confirmed    in    her   testimony     that    Dambach    told    her   that

Alexander was to be seen by Augustin that morning. (Id. at 141.)

Ultimately, Dambach responded to each Signal 55 call and evaluated

Alexander's      medical    needs,    called    the    doctor,    Augustin,     gave

Alexander     the   prescribed     medications,       periodically    checked     on

Alexander     throughout     the     night,     and    informed    Neisler      that

Alexander was to be seen by Augustin.                These facts do not support




                                        35
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 36 of 42



a finding that Dambach was deliberately indifferent to Alexander's

medical needs.


     B. Punitive Damages and Attorneys' Fees

     Dambach also moves for summary judgment on Plaintiffs' claims

for punitive damages and attorneys' fees. (Doc. 119, Attach. 1 at

20-22.) In response. Plaintiffs argue that they can be awarded

punitive damages on the survival action brought under state law by

Plaintiff Glisson and pursuant to their 42 U.S.C. § 1983 action.

     First, the Court finds that, because Dambach is entitled to

summary judgment on Plaintiffs' § 1983 action against him, their

predicate claim for punitive damages fails. Additionally, based on

the foregoing, the Court finds that summary judgment on Plaintiffs'

state law    punitive   damages claim is    also due to       be   granted.

Pursuant    to   O.C.G.A. § 51-12-5.1(b),    punitive   damages     may   be

awarded where ^'the defendant's actions showed willful misconduct,

malice, fraud, wantonness, oppression, or that entire want of care

which would raise the presumption of conscious indifference to

consequences."     Plaintiffs   contend   that   the   same   facts   that

establish the issue of punitive damages in the state survival

action also establish a question of fact in the federal claims.

However, for the reasons outlined above, the Court does not find

that there is a genuine issue of material fact as to whether

Dambach was deliberately indifferent.




                                   36
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 37 of 42



       As to attorneys' fees, Plaintiffs state they are not pursuing

a claim for attorneys' fees under O.C.G.A. § 13-6-11 but instead

only seek attorneys' fees pursuant to 42 U.S.C. § 1988. (Doc. 191

at 23-24.) 42 U.S.C. § 1988 allows a court to award attorneys'

fees to a prevailing party in § 1983 actions. However, because the

Court    finds    that   Dambach      is    entitled     to   summary    judgment   on

Plaintiffs' § 1983 claim against him, Dambach's motion for summary

judgment on attorneys' fees is due to be granted as well.

III. DEFENDANT NEISLER'S MOTION FOR PARTIAL SUMMARY JUDGMENT ON
        DELIBERATE INDIFFERENCE, PUNITIVE DAMAGES, AND ATTORNEYS'
        FEES


       A. Deliberate Indifference


        Neisler argues that she was not deliberately indifferent to

Alexander's      serious   medical         needs   and   is   entitled    to   summary

judgment on Plaintiffs' claims against her. (Doc. 120.) Neisler

claims that (1) there is no evidence that she knew Alexander had

acute limb ischemia or a blood clot in his leg and, therefore, did

not know that Alexander had a serious medical need, and (2) she

did not disregard any risk to Alexander because she cared for him

within the scope of her practice. (Doc. 120, Attach. 1 at 7-13.)

        In response. Plaintiffs argue that questions of fact remain

on    Neisler's     knowledge    of    Alexander's       serious   medical      needs.

Plaintiffs contend that Neisler "gained knowledge of Alexander's

medical     needs   through     several      sources," including         Alexander's

history of a recent TIA and his age, Dambach's treatment notes



                                            37
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 38 of 42



from the prior night which included Alexander's high blood pressure

and his leg pain, and was told by Dambach directly that Alexander

had high blood pressure due to his leg pain and had vomited. (Doc.

192 at 10-11.) Plaintiffs also argue that there is evidence of

Neisler's deliberate indifference. (Id. at 11-15.)

     First, for the reasons stated above, the Court finds that

Alexander had an objective serious medical need. Next, Plaintiffs

must demonstrate that Neisler was deliberately indifferent to that

need. The Court finds that Plaintiffs have not done so. To show


that a defendant has been deliberately indifferent, a plaintiff

must show a prison official's ^'(1) subjective knowledge of a risk

of serious harm; (2) disregard of that risk; and (3) by conduct

that is more than mere negligence." Bingham, 654 F.Sd at 1176.

^'Conduct that is more than mere negligence includes: (1) grossly

inadequate    care;   (2)   a   decision     to   take   an   easier   but    less

efficacious course of treatment; and (3) medical care that is so

cursory as to amount to no treatment at all." Id.

     Neisler argues that that she was not subjectively aware of

Alexander's diagnosis of acute limb ischemia and, therefore, could

not have perceived the subjective risks to Alexander. (Doc. 120,

Attach.   1   at   10.)   The   Court   agrees    that   Plaintiffs    have    not

provided enough evidence to survive summary judgment on Neisler's

subjective knowledge. To show the subjective component. Plaintiffs

must present evidence that Neisler was            '*aware of facts from which


                                        38
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 39 of 42



the inference could          be   drawn that a substantial risk of serious


harm    exist[ed],     and    must    also       have   drawn   the   inference.' "

Mitchell, 672 F. App'x at 903 (quoting Burnette, 533 F.3d at 1330).

'MA]n official's failure to alleviate a significant risk that he

should have perceived but did not" is insufficient to establish a

constitutional violation." Collins v. Bates, No. 17-14559-G, 2018

WL    5090845,   at   *5   (11th     Cir.    May    10,   2018).    Additionally,     a

"complaint that a physician has been negligent in diagnosing or

treating a medical condition does not state" a claim of deliberate

indifference. Bingham, 654 F.3d at 1176.

       Plaintiffs state in their response brief that Neisler "was

unaware of any diagnosis for Alexander's problems." (Doc. 192 at

3.) Thus, by this admission, Neisler was not subjectively aware of

a risk of serious harm to Alexander. Additionally, the evidence

shows that she was informed that by Dambach that Alexander had two

signals called on him, that he was in R&D because the infirmary

was full, that Augustin wanted to see him that morning, that he

was complaining of leg pain, and that he mentioned a voodoo spell.

(Doc. 160 at 176.) Neisler testified that Damach told her that

Alexander had been complaining of leg pain and that Alexander was

concerned someone had poisoned him. (Doc. 164 at 130.) Neisler

also    confirmed     in   her     testimony       that   Dambach     told   her   that

Alexander was to be seen by Augustin that morning. (Id. at 141.)

Thus, taking the facts in the light most favorable to Plaintiffs,


                                            39
     Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 40 of 42



Neisler knew that Alexander had complained of leg pain, that be

had    high blood pressure the         night before that came down        with

medication, and that he was in R&D for observation until Augustin

could see him. None of these facts support a finding that Neisler

was subjectively aware of a risk of serious harm existed.

       Further,    Plaintiffs'    arguments   center    a   contention    that

Neisler should have evaluated Alexander and should have realized

he    was   suffering   from   acute   ischemic limb.   (Doc.   192 at      3.)

However, this is insufficient to support a deliberate indifference

claim. Smith, 762 F. App'x at 890 (finding that officer-defendant's

failure to follow jail protocols, which may have led to the officer

discovering the inmate's deteriorating medical condition, could

not support a finding of deliberate indifference because ^^proof

that the defendant should have perceived the risk, but did not, is

insufficient"); Mitchell, 672 F. App'x at 903 (finding that there

was no evidence that the defendant nurse was subjectively aware of

a risk of serious harm because no evidence indicated that the nurse


was aware that the inmate was suffering from a stroke, understood

his condition, or disregarded           that risk). Plaintiffs     have     not

presented evidence that Neisler, taking all facts that she knew

about Alexander, drew the inference that he was suffering from

acute limb ischemia, or any other condition, that required medical

attention and then intentionally ignored that risk by failing to




                                       40
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 41 of 42



render medical care. Accordingly, Neisler is entitled to summary

judgment on Plaintiffs' § 1983 claim against her.

     B. Punitive Damages and Attorneys' Fees

     Neisler also moves for summary judgment on Plaintiffs' claims

for punitive damages and attorneys' fees. (Doc. 119, Attach. 1 at

20-22.) In response. Plaintiffs argue that they can be awarded

punitive damages on the survival action brought under state law by

Plaintiff Glisson and pursuant to their 42 U.S.C. § 1983 action.

First, the Court finds that, because Neisler is entitled to summary

judgment on Plaintiffs' § 1983 action against her, the predicate

claim for punitive damages fails.

     Additionally, based on the foregoing, the Court finds that

summary judgment on Plaintiffs' state law punitive damages claim

is also due to be granted. Pursuant to O.C.G.A. § 51-12-5.1(b),

punitive damages may be awarded where ^'the defendant's actions

showed willful misconduct, malice, fraud, wantonness, oppression,

or that entire want of care which would raise the presumption of

conscious indifference to consequences." Plaintiffs contend that

the same facts that establish the issue of punitive damages in the

state survival action also establish a question of fact in the

federal claims. However, for the reasons outlined above, the Court

does not find that there is a genuine issue of material fact as to

whether Neisler was deliberately indifferent.




                                  41
  Case 4:18-cv-00099-WTM-CLR Document 235 Filed 09/03/20 Page 42 of 42



     As to attorneys' fees. Plaintiffs state they are not pursuing

a claim for attorneys' fees under O.C.G.A. § 13-6-11 but instead

only seek attorneys' fees pursuant to 42 U.S.C. § 1988. {Doc. 191

at 23-24.) 42 U.S.C. § 1988 allows a court to award attorneys'

fees to a prevailing party in § 1983 actions. However, because the

Court    finds      that   Neisler    is    entitled   to    summary   judgment   on

Plaintiffs' § 1983 claim against her, Neisler's motion for summary

judgment on attorneys' fees is due to be granted as well.

                                      CONCLUSION


        For   the    foregoing   reasons.        Defendant    Augustin's   Partial

Motion for Summary Judgment (Doc. 118) is GRANTED IN PART and

DENIED IN PART, Defendant Mark Dambach's Partial Motion for Summary

Judgment (Doc. 119) is GRANTED, and Defendant Victoria Neisler's

Partial Motion for Summary Judgment (Doc. 120) is GRANTED.

        SO ORDERED this              day of September 2020.




                                           WILLIAM T. MOORE, JR.i
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




                                            42
